DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/24/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8-9, and 11-16 are pending (claim set as filed on 05/24/2021).
Applicant’s election with traverse of Group I, drawn to the method claims, in the reply filed on 06/17/2020 is acknowledged. Claim 16, drawn to the product claim, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, method claims 1, 8-9, and 11-15 are presented for examination.

Priority
	This application filed on 08/14/2018 claims a foreign priority (WO) US2017/047497 filed on 08/18/2017. Therefore, the effective filing date is 08/18/2017.
Information Disclosure Statement
	The Information Disclosure Statement filed on 05/24/2021 has been considered.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8-9, and 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	Claim 1’s last limitation recites “wherein the detergent composition comprises a polymeric hueing dye” and therefore, is rejected as being new matter because upon a review of the instant specification, there is no mention of a “polymeric hueing dye”. Appropriate citation for support is required for this limitation. 
Claims 8-9 and 11-15 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness

Claims 1, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cervin (US 2009/0311395 A1) in view of Barnabas (US 2012/0252716 A1) and Prabhat (US Patent no. 8,183,197 B2). 
Cervin’s general disclosure relates to an enzyme system that efficiently generates peracetic acid in aqueous solution for use in decontamination applications (see abstract & ¶ [0002]).
Regarding claim 1, Cervin teaches the system comprises an ester substrate, a hydrogen peroxide, and at least one acyl transferase (see [0004]-[0007]). Cervin teaches method for decontamination comprising the steps of: a) providing an item in need of decontamination, and at least one system for generation of peracid in aqueous solution, suitable for use in decontamination; b) generating said peracid in aqueous solution; and c) exposing said item to said peracid in aqueous solution under conditions such that the item is decontaminated (see ¶ [0011]-[0012]). Cervin discloses “the present invention facilitates the rapid generation of peracids in situ. In addition, the careful sequential addition of ingredients, peracid extraction, and removal of enzymes by filtration typical of current methods are avoided by the present invention (see ¶ [0017]-[0018], [0021]). Cervin discloses the item in need of decontamination is selected from hard surfaces, fabrics, food, feed, apparel, rugs, carpets, textiles, and medical instruments (see ¶ [0011]-[0012], [0033]). Cervin teaches the acyl transferase comprises 2 ppm (see Figures 1-3 & ¶ [0101]-[0108]). Cervin teaches a system that is capable of functioning over a wide temperature range (e.g., from about 16°C to about 60°C) (see ¶ [0008], [0086]). 

claims 8-9, Cervin teaches the system comprises a hydrogen peroxide source and further comprises at least one enzymatic hydrogen peroxide generation system (see ¶ [0010]).
Regarding claims 11-12, Cervin discloses detergent compositions (e.g., liquid and/or solid laundry detergents and fine fabric detergents; hard surface cleaning formulations, such as for glass, wood, ceramic and metal counter tops and windows; carpet cleaners; oven cleaners; fabric fresheners; fabric softeners; and textile and laundry pre-spotters, as well as dish detergents) (see ¶ [0034]-[0036]). Cervin discloses the detergent composition comprises an enzyme amount of 0.00001 to 5 weight percent, and more preferably 0.02 to 3 weight percent (see ¶ [0091]).
Regarding claims 13-14, Cervin teaches the system also comprises at least one detergent, while in still further embodiments, the system also comprises at least one surfactant including anionic detergents, cationic detergents, nonionic detergents (see ¶ [0005], [0057]). Suitable adjunct materials include surfactants, builders, chelating agents, dye transfer inhibiting agents, deposition aids, dispersants, corrosion inhibitors, additional enzymes, and enzyme stabilizers, catalytic materials, bleach activators, bleach boosters, preformed peracids, polymeric dispersing agents, clay soil removal/anti-redeposition agents, brighteners, suds suppressors, dyes, perfumes, structure elasticizing agents, carriers, hydrotropes, processing aids and/or pigments (see ¶ [0036], [0093]).
Regarding claim 15, Cervin teaches the term “fabric” encompasses any textile material. Thus, it is intended that the term encompass garments, as well as fabrics, yarns, fibers, non-woven materials, natural materials, synthetic materials, and any other textile material (see ¶ [0039]-[0042]).
However, Cervin does not teach: wherein the ester containing compound is deposited on the fabric in a pre-treatment step comprising washing the fabric in a previous washing machine cycle with a detergent composition comprising the ester-containing compound, wherein the ester is a Diethylester Dimethyl Ammonium Chloride (DEEDMAC); or wherein the detergent compositions comprises a polymeric hueing dye (claim 1’s limitations).
Regarding the ester compound, Barnabas’ general disclosure relates to through-the-rinse fabric care compositions comprising front-end stability agents and delivery enhancing agents and methods of using same to treat fabrics, especially in a laundering context (see abstract & ¶ [0002]-[0003]). Barnabas teaches a fabric softening composition comprising softening actives and delivery enhancing agents that improve the deposition of a fabric care benefit agent onto the fabric during laundering (see ¶ [0003]-[0007]). Barnabas teaches the fabric softening active is DEEDMAC (e.g., ditallowoyl ethanol ester dimethyl ammonium chloride) (see ¶ [0016]-[0017], [0163]).
Regarding the polymeric hueing dye, Prabhat’s general disclosure relates to a particle for use in a detergent composition comprising a core, a coating, and a hueing dye, as well as compositions comprising such particles (see abstract & col. 1, lines 5-7). Prabhat teaches a composition to improve the aesthetic appearance of the composition and/or to hue fabrics to be washed without causing spotting of items to be washed and/or without causing bleeding in the composition (see col. 1, lines 27-62). The hueing dye may be a small molecule dye or a polymeric dye (see col. 9, lines 1-2, & col. 15, lines 16-39).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pretreatment step of washing a fabric with a composition comprising a softening ester compound of DEEDMAC such as taught by Barnabas 
Moreover, the MPEP states that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 (IV)(C): Changes in Sequence of Adding Ingredients). Therefore, the separation or pretreatment step of washing the fabric with a softening active agent of DEEDMAC would have been prima facie obvious. Moreover, it is noted that Cervin discloses the careful sequential addition of ingredients can be avoided (see ¶ [0018]). 
Furthermore, it would have been secondly obvious to employ the particle composition comprising a polymeric hueing dye such as taught by Prabhat in the method of Cervin. The ordinary artisan would have been motivated to do so is because hueing dyes are routinely used in cleaning compositions, either to provide aesthetics, blueing of the wash water, or even to increase cleaning of white fabrics (see Prabhat at col. 1, lines 10-15) and also suggests the particles of the invention can incorporate relatively high levels of hueing dye and enable use of such particles in compositions at relatively high levels without causing substantial staining or spotting and without substantially bleeding or migrating in the composition (see Prabhat at col. 1, lines 29-53). The ordinary artisan would have had a reasonable expectation of success because all of the references are in the same field of endeavor directed to detergent compositions for fabric treatment.
	
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653